DETAILED ACTION

1.	Claims 1, 2, 4-7, 9-13, 15-17, and 21-23 are presented for consideration, and claims 18-20 are withdrawn for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Claim Objections

3.	Claims 21-23 are objected to because of the following informalities:  “The medium” should be corrected as “The non-transitory computer-readable medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-6, 9-13, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [ US Patent No 9,767,197 ], in view of Mattera et al. [ US Patent No 10,599,767 ].

5.	As per claim 1, Agarwal discloses the invention as claimed including a non-transitory computer-readable medium having executable instructions stored, that when executed by a processor, performs operations of: 
	extracting text about relationship of a plurality of networking entities from a plurality of textual networking data sources, , the plurality of textual networking data sources comprising human readable textual data sources [ i.e. data collection proxies are alternatively referred to as crawlers and collect and store data from physical entities and virtual entities, data may include performance data, configuration or change data, and event and log data such as alerts, problems, faults, and data collection proxies for monitoring and extracting data from entities ] [ Fig. 9; and col 2,lines 38-col 3, lines 10 ];
	obtaining tagged data by tokenizing the extracted text based on natural language processing [ i.e. search engine also understands search query phrases that may be part natural language and part expression ] [ col 3, lines 25-34, and col 8, lines 43-49 ], wherein the tagged data includes the plurality of networking entities and intents [ i.e. query intent is to find hosts ] [ col 6, lines 41-49; and col 8, lines 50-54 ]; and
	creating one or more debugging paths to effectuate automated monitoring of the plurality of networking entities using the extracted text about relationships of the plurality of networking entities [ i.e. visualization manager visualizes the search results based on the intent of search query, display a graph showing the packet loss for VMs over time, display topology for VXLAN ABC and highlight a high packet drop rate problem as notice in topology ] [ Fig. 10;  col 9, lines 13-29; and col 15, lines 36-46 ].
	Agarwal does not specifically disclose removing from the extracted text, using at least a dictionary of networking terms, data unrelated to networking troubleshooting.
	Mattera discloses removing from the extracted text, using at least a dictionary of networking terms, data unrelated to networking troubleshooting. [ i.e. filter out conclusion relating to the analyses and interpretations, which do not have high enough scores or confidences, or which fail certain rules of the system ] [ col 41, lines 62-col 42, lines 9 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal and Mattera because the teaching of Mattera would enable to provide intelligent part of speech processing of complex natural language [ Mattera, col 1, lines 33-35 ].

6.	As per claim 2, Agarwal discloses wherein the instructions, when executed by the processor, further perform an operation of: building a graph using at least the tagged data including the networking entities and intents, wherein the graph comprises a plurality of nodes and a plurality of links, wherein each of the plurality of nodes comprises a networking entity [ i.e. graph data models enable high level topology and connectivity analysis and are traversed in various ways to detect configuration inconsistencies ] [ col 9, lines 13-29; and col 15, lines 16-26 ].

7.	As per claim 4, Agarwal in view of Mattera discloses the non-transitory computer-readable medium of claim 2, furthermore, Agarwal discloses wherein building the graph, comprises: populating a node graph with the tagged data including creating nodes corresponding to networking entities extracted from the plurality of textual networking data sources [ i.e. nodes and edges for connecting to other entities ] [ col 8, lines 19-27 ]; and Mattera discloses normalizing weights of the plurality of links [ col 3, lines 48-59 ].

8.	As per claim 5, Mattera discloses wherein populating a graph database with the networking entities or intents of the tagged data to form the plurality of nodes and the plurality of links comprises forming the plurality of links based at least on static rules and co-occurrence of networking entities in a sentence or article [ i.e. identifying one or more sets of words occurring in the input ] [ 504, Figure 5; and col 36, lines 49-67 ].

9.	As per claim 6, Mattera discloses wherein the static rules comprise one or more of the following: adding a link or increasing a link weight between two networking entities that occur in the same sentence; adding a link or increasing a link weight between two networking entities that occur in the same article; adding a link or increasing the link weight between two networking entities that a user has specified as related; and adding a sub-entity to entity links between two entities where a sub-entity is detected [ i.e. scoring ] [ col 39, lines 1-34 ].

10.	As per claim 9, Agarwal discloses wherein the instructions when executed by the processor, further perform operations of: populating a table with the tagged data, including networking entities and intents, wherein the table comprises an action field for one or more actions to be taken with respect to building a graph based on the networking entities and intents that were extracted; and using the action field to establish links between nodes including the identified networking entities [ i.e. triggers execute based on events, such as changes in the model ] [ col 14, lines 1-17 ].

11.	As per claims 10-13, and 17, they are rejected for similar reasons as stated above in claims 1, 2, 4, 5, and 9.

12.	As per claim 21, Agarwal discloses wherein the operations further comprise: dynamically enabling or disabling a script that monitors the plurality of networking entities, wherein the script monitors for network anomalies or triggers associated with the plurality of networking entities [ i.e. display the identified anomalies or problems within topology ] [ col 5, lines 64-col 6, lines 5; and col 6, lines 41-49 ].

13.	As per claim 22, Agarwal discloses wherein the operations further comprise: receiving an initial computing system definition graph, wherein nodes of the initial computing system definition graph correspond with a plurality of network entities and links of the initial computing system definition graph correspond with actions; and refining the relationships between the plurality of networking entities shown in the initial computing system definition graph by adjusting the initial computing system definition graph by tuning the nodes or the links and to remove the data unrelated to network troubleshooting [ i.e. scheduled triggers that execute on a periodic basis or aperiodic triggers that executed based on events, such as changes in the model configuration data, detect configuration inconsistency ] [ col 14, lines 1-38 ].

14.	As per claim 23, Agarwal discloses wherein the operations further comprise: populating a table that stores the plurality of networking entities in a first form of nouns
and intents in a second form of verbs, wherein the tagged data includes at least one of the plurality of networking entities in the first form of nouns and the intents in the second form of verbs [ i.e. FIND VMs WITH NO VNICS ] [ col 8, lines 45-49; and col 14, lines 49-55 ]


15.	Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [ US Patent No 9,767,197 ], in view of Mattera et al. [ US Patent No 10,599,767 ], and further in view of Harris et al. [ US Patent Application No 2021/0027182 ].

16.	As per claim 7, Agarwal in view of Mattera does not specifically disclose after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph.  Harris discloses after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph [ i.e. series of algorithms to tune to improve performance ] [ Abstract; and paragraphs 0003, and 0004 ].  	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal, Mattera and Harris because the teaching Harris would enable to provide systems and methods for generating machine learning models by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms [ Harris, paragraph 0022 ].

17.	As per claims 15, and 16, they are rejected for similar reasons as stated above in claims 7, and 8.

Response to Arguments

18.	Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-13, 15-17, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446